EXHIBIT 10.44

FIRST AMENDMENT TO THE

CALIFORNIA PIZZA KITCHEN, INC.

2004 OMNIBUS INCENTIVE COMPENSATION PLAN

AS AMENDED DECEMBER 15, 2008

THIS FIRST AMENDMENT TO THE CALIFORNIA PIZZA KITCHEN, INC. 2004 OMNIBUS
INCENTIVE COMPENSATION PLAN (this “First Amendment”) is made and adopted by
CALIFORNIA PIZZA KITCHEN, INC., a Delaware corporation (the “Company”), as of
December 15, 2008. Capitalized terms used but not otherwise defined herein shall
have the respective meanings ascribed to such terms in the Plan (as defined
below).

WHEREAS, the Company has adopted the California Pizza Kitchen, Inc. 2004 Omnibus
Incentive Compensation Plan (the “Plan”) for the benefit of employees, directors
and independent consultants;

WHEREAS, the Company reserved the right to amend the Plan pursuant to Section 19
thereof;

WHEREAS, the Company desires to amend the Plan; and

WHEREAS, this First Amendment was approved by the Board of Directors of the
Company on December 15, 2008.

NOW THEREFORE, in consideration of the foregoing, the Company hereby amends the
Plan as follows:

1. Section 2 of the Plan is hereby amended by the addition of a new subsection
(d) as follows, with all other subsections of Section 2 relettered accordingly:

“(d) “Cause” shall mean the definition set forth in a Participant’s employment
agreement with the Company, or, if such Participant does not have an employment
agreement, then as set forth in such Participant’s severance agreement with the
Company, or, if such Participant does not have a severance agreement, includes,
without limitation: (i) Participant’s commission of a felony or other crime
involving moral turpitude; (ii) Participant’s gross negligence or willful
misconduct in connection with the performance of Participant’s duties for the
Company; (iii) Participant’s willful failure to follow the lawful instructions
of Participant’s supervisor; and (iv) a breach of Participant’s fiduciary duty
to the Company for personal profit or otherwise.”

2. The following paragraph hereby replaces subsection (e)(iii) of Section 2:

“(iii) The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization (a “Business Combination”);
excluding, however, such a Business Combination pursuant to which individuals
and entities who are the beneficial owners of the Company’s voting securities
outstanding immediately prior to such Business Combination will beneficially own
in substantially the same proportions as their ownership immediately prior to
such Business Combination, directly or indirectly, securities possessing more
than 50% of the voting power of the outstanding securities of each of (A) the
continuing or surviving entity and (B) any direct or indirect parent corporation
of such continuing or surviving entity; or”



--------------------------------------------------------------------------------

3. The following new subsection (n) is added to Section 2, with all other
subsections of Section 2 relettered accordingly:

“(m) “Good Reason” shall mean the occurrence of any of the following, without
the Participant’s express written consent::

(i) a material adverse alteration in the nature of the Participant’s position,
duties or responsibilities from those in effect immediately prior to a Change in
Control;

(ii) the Company’s reduction of the Participant’s base salary or hourly wage
rate, as the case may be, from that in effect immediately prior to a Change in
Control; or

(iii) the relocation of the location at which the Participant is principally
employed which results in the one-way commuting distance for the Participant
increasing by more than thirty (30) miles as compared to the Participant’s
one-way commuting distance as of immediately prior to a Change in Control.”

4. The following new paragraph is inserted after Section 19 and Section 20 is
renumbered as Section 21:

“SECTION 20. IMPACT OF CHANGE IN CONTROL.

(a) Notwithstanding any other provision of the Plan, in the event of a Change in
Control, each outstanding Award may be assumed or an equivalent Award
substituted by the successor entity or a parent or subsidiary of the successor
entity. In the event an Award is assumed or an equivalent Award substituted, and
a Participant’s employment or service with the Company is terminated by the
Company without Cause or by the Participant for Good Reason, within twelve
(12) months following the Change in Control, then such Participant shall be
fully vested in such assumed or substituted Award. For the purposes of this
Section 20, an Award shall be deemed to be assumed or substituted if, following
the Change in Control, the Award is (i) assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, (ii) substituted by an award of
the same type covering the stock of the successor or survivor corporation, or a
parent or subsidiary thereof, with appropriate and equitable adjustments as to
the number and kind of shares and prices or (iii) substituted by an award that
confers the right to purchase or receive, for each Share subject to the Award
immediately prior to the Change in Control, the consideration (whether stock,
cash, or other securities or property) received in the Change in Control by
holders of Shares held on the effective date of the transaction (and if holders
were offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding shares).

(b) In the event that the successor entity in a Change in Control does not
assume or substitute for any Award, the Award shall be fully exercisable
immediately prior to the consummation of such transaction and all forfeiture
restrictions on the Award shall lapse. If an Award is exercisable in lieu of
assumption or substitution in the event of a Change in Control, the Committee
shall notify the Participant that the Award shall be fully exercisable for a
period of fifteen (15) days from the date of such notice, contingent upon the
occurrence of the Change in Control, and the Award shall terminate upon the
expiration of such period.”

5. This First Amendment shall be and is hereby incorporated in and forms a part
of the Plan.

6. This First Amendment shall be effective as of December 15, 2008.

7. Except as set forth herein, the Plan shall remain in full force and effect.



--------------------------------------------------------------------------------

*    *    *

IN WITNESS WHEREOF, the Company has caused this First Amendment to the Plan to
be executed, effective as set forth above.

 

CALIFORNIA PIZZA KITCHEN, INC. By:  

/s/ Susan M. Collyns

Name:   Susan M. Collyns Title:  

Senior Vice President, Finance,

Chief Financial Officer